IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JARVIS A. HOLMES AND                NOT FINAL UNTIL TIME EXPIRES TO
MARSHA HOLMES,                      FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-2735
v.

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

      Appellee.


_____________________________/

Opinion filed October 9, 2015.

An appeal from the Circuit Court for Walton County.
W. Howard Laporte, Judge.

John W. Wesley of Wesley, McGrail & Wesley, Fort Walton Beach, for Appellant.

Ellen C. Pappas of Seymour & Whitney, Fort Walton Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WETHERELL, and OSTERHAUS, JJ., CONCUR.